DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The finality of the office action dated 6/15/21 and rejection therein is withdrawn, and a new grounds of rejection is presented herein. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3-13,15,18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Welte(DE3701870).
	[claim 1] Welte teaches a radial positioning device comprising a body(1) having a circumferential surface(outer surface) the circumferential surface having a spring location(at 18 in fig 5) and at least one interface portion(opposite spring location) operable to interface with a mating component(5), and a recess(2) with a depth(fig 5) that varies relative to the circumferential surface about the body, and a spring(3) disposed in the recess and having a radial dimension greater than the depth of the recess at the spring location(as seen in figure 5), wherein the spring extends about an entire circumference of the recess and the spring is recessed below the circumferential surface outside the spring location(see paragraph 14 of the attached machine translation), wherein the spring is operable to contact the mating 
	[claim 3] wherein the recess is circular(see fig 6)
	[claim 4,20] wherein the recess is eccentrically located relative to the circumferential surface(fig 5). 
	[claim 5] wherein the at least one interface portion comprises two interface portions(side and rear opposite spring location)
	[claim 6] wherein the body comprises one or more lobed portions(fig 5 opposite 18) that form the at least one interface portion. 
	[claim 7] wherein the body comprises an axle. 
	[claim 8] wherein the circumferential surface is at least one of an outer surface of the body and the body is configured to fit at least partially within the mating component(fig 3).
	[claim 9] wherein the spring comprises a circular spring. 
	[claim 10] wherein the cross-sectional shape of the spring comprises a circle(fig 3). 
	[claim 11] wherein the spring comprises an elastomer(rubber, see paragraph 13 of the attached machine translation). 
	[claim 12] wherein the spring comprises an o-ring(see paragraph 13 of the attached machine translation). 
	[claim 13] Welte further teaching a radial positioning system comprising a component(5) and the radial positioning device as detailed above with the body being movable relative to the component in an axial direction parallel to an axis(central axis of 1). 

	[claim 18] wherein the circumferential surface is an outer surface of the body and the body is configured to at least partially fit within the component(fig 3). 
	[claim 19] Welte further teaches a method for facilitating radial positioning of mating components(1,5) comprising obtaining a body(1) as detailed above, and disposing the spring(3) in the recess as shown in figures 3 and 5. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Welte as applied to claims 13 and 15 above, and further in view of Nippon Telegraph and Telephone(JP S54-102444, hereinafter Nippon).
	Welte teaches a system as detailed above wherein the at least one interface portion and the spring interface the radial positioning device with the component at a first location, Welte however does not disclose further details about how the rotatable structure and support are structured and arranged, or that the rotatable structure and the support are fixed in the axial direction and a radial direction relative to one another at a second location. Nippon teaches a similar radial positioning system with a radial positioning device(fig 2) with a rotatable body(12) with a spring(19) and a interface portion(lower portion 12) connecting the radial positioning device with a component(11) at a first location, and the rotatable structure(12) and the support(11) are fixed in the axial direction and radial direction relative to one another(by 13 at  second location.  It would have been obvious to one of ordinary skill in the art as of the effective filing date to use the additional support at a second location as taught by Nippon with the system of Welte, as this would provide additional support for the rotatable structure of Welte and would therefore likely increase the overall stability of the supported rotatable structure. 
Response to Arguments
Applicant’s arguments, see remarks, filed 8/16/21, with respect to the rejection(s) of claim(s) 2 and 14 under Sekine have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Welte as detailed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY H DUCKWORTH whose telephone number is (571)272-2304.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 5712724979.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY DUCKWORTH/Primary Examiner, Art Unit 3632